EZELL, Judge.
For the reasons set forth in the companion consolidated case hereto, Biglane v. Bd. of Commissioners, Fifth Louisiana Levee Dist., et al. , 18-100 (La.App. 3 Cir. ___/___/18), --- So.3d ----, the April 24, 2017 and June 19, 2017 judgments of the Seventh Judicial District Court in favor of James Biglane and Charlotte Biglane Nobile *203against the Fifth Louisiana Levee District are reversed. All costs of this appeal are assessed against the James Biglane and Charlotte Biglane Nobile.
APRIL 24, 2017 JUDGMENT REVERSED AND RENDERED; JUNE 19, 2017 JUDGMENT REVERSED.